       Case 2:21-cv-00302-JCH-SMV Document 3 Filed 04/07/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

LADISLAO MONTES-CRUZ,
GRACIELA MONTES-CASTANEDA, and
GUILLERMINA MONTES-CASTANEDA,

       Plaintiffs,

v.                                                                      No. 21-cv-0302 GBW/SMV

PROGRESSIVE INSURANCE, STEPHANIE BAKER,
HEATHER STONEBREAKER, and HEATHER HADFIELD,

       Defendants.

          MEMORANDUM OPINION AND ORDER TO AMEND COMPLAINT

       THIS MATTER is before the Court on its review of the Complaint [Doc. 1], filed by

Plaintiffs Ladislao Montes-Cruz, Graciela Montes-Castaneda, and Guillermina Montes-Castaneda

on April 2, 2021. The Court has a duty to determine sua sponte whether subject-matter jurisdiction

exists. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006); Tuck v. United Servs. Auto. Ass’n,

859 F.2d 842, 844 (10th Cir. 1988). The Court, having considered the Complaint, the applicable

law, and being otherwise fully advised in the premises, concludes that the Complaint fails to allege

subject-matter jurisdiction. Therefore, the Court will order Plaintiffs to file an amended complaint

no later than May 5, 2021, if the necessary jurisdictional allegations can be made in compliance

with the dictates of Rule 11 of the Federal Rules of Civil Procedure.

                                        BACKGROUND

       On April 2, 2021, Plaintiffs filed their Complaint. [Doc. 1]. Although they do not explicitly

identify the grounds for the Court’s jurisdiction, the Complaint alludes to diversity of citizenship.

See id. at 2. The Complaint asserts that all three Plaintiffs are “residents” of “County of Clark,
       Case 2:21-cv-00302-JCH-SMV Document 3 Filed 04/07/21 Page 2 of 3




State of Nevada” and that one of the Defendants “is a foreign insurance corporation duly licensed

to transact business within the State of New Mexico.” Id. Furthermore, they claim more than

$75,000 in damages. Id. at 4, 19. Nevertheless, Plaintiffs make no allegation about their own

citizenship or the citizenship of any Defendant. See [Doc. 1].

                           LEGAL STANDARD AND DISCUSSION

       Plaintiffs are required to assert the basis of subject-matter jurisdiction in their complaint.

Fed. R. Civ. P. 8. Additionally, the district court must be satisfied that it has subject-matter

jurisdiction, which cannot be waived and thus may be raised by the parties or sua sponte at any

time. State Farm Mut. Auto. Ins. Co. v. Narvaez, 149 F.3d 1269, 1270–71 (10th Cir. 1998) (citation

omitted); Louisville & Nashville R.R. Co. v. Mottley, 211 U.S. 149, 152 (1908). Subject-matter

jurisdiction can be established in one of two ways: through federal question or diversity. See

28 U.S.C. §§ 1331, 1332.

       District courts have diversity jurisdiction over civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. § 1332(a). Jurisdiction under § 1332 requires diversity of citizenship.

The party asserting diversity jurisdiction must plead citizenship distinctly and affirmatively;

allegations of residence are not enough. Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781

F.3d 1233, 1238 (10th Cir. 2015). Domicile, the equivalent of state citizenship, requires more than

mere residence; domicile exists only when residence is coupled with an intention to remain in the

state indefinitely. Middleton v. Stephenson, 749 F.3d 1197, 1200 (10th Cir. 2014). Moreover, a




                                                 2
         Case 2:21-cv-00302-JCH-SMV Document 3 Filed 04/07/21 Page 3 of 3




corporation is deemed to be a citizen of both the state in which it is incorporated and in which it

maintains its principal place of business.1 See § 1332(c).

         Here, the Complaint does not make any allegations regarding subject-matter jurisdiction.

See generally [Doc. 1]. To the extent Plaintiffs intend to allege diversity jurisdiction, the facts set

forth in the Complaint do not sufficiently establish the citizenship of Plaintiffs or Defendants. First,

the Complaint indicates that Plaintiffs are “residents” of Nevada and does not mention their

“citizenship.” [Doc. 1] at 2. Second, the Complaint fails to allege the citizenship of any Defendant.

         Accordingly, the Court will give Plaintiffs the opportunity to file an amended complaint to

properly allege subject-matter jurisdiction. If Plaintiffs intend to allege diversity jurisdiction, they

must allege the citizenship of each and every party at the time the complaint was filed, including

the state in which Defendant Progressive Insurance is incorporated and in which it maintains its

principal place of business.2

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiffs shall

amend the Complaint to properly allege subject-matter jurisdiction, if such allegations can be made

in compliance with Rule 11 of the Federal Rules of Civil Procedure, no later than May 5, 2021.

         IT IS FURTHER ORDERED that if such an amended complaint is not filed by

May 5, 2021, the Court may dismiss this action without prejudice.

         IT IS SO ORDERED.
                                                                             ______________________________
                                                                             STEPHAN M. VIDMAR
                                                                             United States Magistrate Judge
1
  However, determining the citizenship of a limited liability company is different from determining the citizenship of
a corporation under § 1332. Limited liability companies are treated as partnerships for citizenship purposes and are,
therefore, citizens of each and every state in which any member is a citizen. Siloam Springs, 781 F.3d at 1234.
2
  However, if Plaintiffs determine that Defendant Progressive Insurance is not a corporation, they will need to allege
its citizenship accordingly. For example, if it is a limited liability company, Plaintiffs will need to allege the citizenship
of each and every member, or if it is a partnership, Plaintiffs will need to allege the citizenship of each and every
partner. See Siloam Springs, 781 F.3d at 1234.

                                                              3
